onditional guilty plea, Francis agreed to be suspended from the practice
                 f law for 14 months and to pay the costs of the disciplinary proceedings
                 up to $150,000.
                           This court's automatic review of a disciplinary panel's findings
                 and recommendations is de novo. SCR 105(3)(b); In re Discipline of Stuhff,
                 108 Nev. 629, 633, 837 P.2d 853, 855 (1992). "Although the
                 recommendations of the disciplinary panel are persuasive, this court is not
                 bound by the panel's findings and recommendation, and must examine the
                 record anew and exercise independent judgment." In re Discipline of
                 Schaefer, 117 Nev. 496, 515, 25 P.3d 191, 204 (2001). The State Bar has
                 the burden of showing by clear and convincing evidence that Francis
                 committed the violations charged. In re Discipline of Drakulich, 111 Nev.
1556, 1566, 908 P.2d 709, 715 (1995).
                              We conclude that clear and convincing evidence supports the
                 panel's findings that Francis violated RPC 1.1 (competence), RPC 1.3
                 (diligence), and RPC 1.4 (communication), but we disagree that the three-
                 month suspension is sufficient considering Francis' conduct while
                 representing his client, Mark Vance. Furthermore, having reviewed the
                 record of the disciplinary proceedings, we cannot approve the conditional
                 guilty plea agreement and the 14-month suspension. See SCR 113(1).
                 Although we could determine the appropriate discipline in the first
                 instance on the Vance matter, because the disciplinary panel considered
                 these matters together, we decline to do so. Accordingly, we remand this




SUPREME COURT
        OF
     NEVADA

                                                         2
(0) 1947A    e
                   .latter to the Southern Nevada Disciplinary Board for further
                   roceeclings. 2
                                 It is so ORDERED.

                                              i te--"C"-• -0-4-av   ' CA.
                                           Hardesty


                    aA54. a-S261"                                           V4-Z       ,J.
                   Parraguirre                                Douglas_


                                                                                         J.
                                                              Saitta




                   Gibbons                                     Pickering




                   cc: Jeffrey Posin, Chair, Southern Nevada Disciplinary Board
                         Stan Hunterton, Bar Counsel, State Bar of Nevada
                         Pitaro & Fumo, Chtd.
                         Kimberly K. Farmer, Executive Director, State Bar of Nevada




                         2This is our final disposition of this matter. Any further proceedings
                   involving Francis shall be docketed as a new matter.

SUPREME COURT
      OF
    NEVADA
                                                          3
(0) 1947A 440444